Citation Nr: 1706967	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for neuropathy of the left upper extremity.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2011; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in March 2012 and July 2014, at which time it was remanded for additional development.  In September 2015, the Board denied service connection for neuropathy of the left upper extremity.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a joint motion for remand, vacating the Board's decision and remanding for additional proceedings.  In September 2016 the Board remanded for further development.  The case has been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Initially, the Veteran has submitted notices of disagreement with the following issues:  (1) Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD); (2) entitlement to service connection for lung cancer; (3) entitlement to an increased initial evaluation for chronic kidney disease; (4) entitlement to an increased evaluation for diabetes mellitus, type II, with erectile dysfunction; (5) entitlement to special monthly compensation for aid and attendance/housebound benefits; and (6) entitlement to special monthly compensation under 38 U.S.C.A. § 1114(r)(1).  

As a timely notice of disagreement with those issues has been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case so that the Veteran may complete an appeal of those issues by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, those six issues are remanded at this time.

In the September 2016 remand, the Board requested an addendum opinion regarding the left upper extremity neuropathy claim; such was obtained by the AOJ in October 2016.  After review of that addendum opinion, the Board finds that opinion is inadequate with respect to the secondary aggravation opinion, as the examiner provides no rationale for his conclusions; the opinion is merely conclusory.  Additionally, the Board requested that the examiner discuss specific treatment records, particularly March 2009, December 2009 and October 2010 records.  The October 2016 examiner did not discuss those records.  

Consequently, a remand is necessary in order to obtain a new VA examination and an adequate medical opinion from a neurologist who has not previously participated in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ is directed to promulgate a statement of the case on the issues of (1) Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD); (2) Entitlement to service connection for lung cancer; (3) entitlement to an increased initial evaluation for chronic kidney disease; (4) entitlement to an increased evaluation for diabetes mellitus, type II, with erectile dysfunction; (5) entitlement to special monthly compensation for aid and attendance/housebound benefits; and (6) entitlement to special monthly compensation under 38 U.S.C.A. § 1114(r)(1).  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any and all VA treatment records from the Sacramento, Martinez, Palo Alto, Reno, and Richmond VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his neuropathy of the left upper extremity, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA neurological examination with a neurologist who has not previously participated in this case in order to determine whether the Veteran's neuropathy of the left upper extremity is the result of military service and/or his service-connected diabetes mellitus, type II.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should opine whether the Veteran's neuropathy of the left upper extremity at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  The examiner should additionally address whether that disorder began within one year of his discharge from service.  

If the examiner finds that the disorder is not directly related to military service, the examiner should also opine as to whether the Veteran's neuropathy of the left upper extremity is at least as likely (a) caused by; or (b) aggravated by the Veteran's service-connected diabetes mellitus, type II.  

If aggravation of the Veteran's neuropathy of the left upper extremity by his service-connected diabetes mellitus is found, the examiner must attempt to establish a baseline level of severity of his neuropathy of the left upper extremity prior to aggravation by the service-connected diabetes mellitus.

In addressing the above requested opinions, the examiner must consider the following medical evidence of record: (1) a December 2009 treatment record noting "stocking distribution sensory loss to above knees, starting to be present in UEs"; (2) a March 2009 treatment note where the Veteran reported symptoms beginning in the right upper extremity; and, (3) an October 2010 treatment record where the neurologist noted two strokes with residual left upper extremity weakness.  

Additionally, in the context of addressing the above, the examiner must also provide a medical interpretation of the September 2014 mental health note, particularly the statement "since his strokes in 2011 his neuropathy has progressed to involve his arms and abdomen as well as his legs."  The examiner should address the significance of that statement, to include whether that statement was attributable to the Veteran's report of medical history or to the physician and what conclusion that physician was drawing (i.e., whether that doctor believed that the Veteran's strokes had caused the progression of his neuropathy), if any.  

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous August 2008, November 2014, and October 2016 VA examiners' findings and conclusions, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

